52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
James E. WILLIAMS, Appellant,v.SCHNEIDER HEATING AND COOLING COMPANY, Appellee.
No. 94-2855
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 17, 1995Filed:  Apr. 12, 1995

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
James E. Williams appeals from the judgment entered on a jury verdict in favor of the appellee in Williams' action for personal injuries that he alleges he suffered when his vehicle was struck from the rear by one of appellee's vehicles.


2
Williams contends that the district court1 erred in denying his motion for a new trial premised upon defense counsel's alleged violation of his pre-trial agreement not to mention any collateral sources of payments that had been made on Williams' medical bills.  Without detailing the manner in which the allegedly prejudicial evidence came into the record, we conclude that to the extent that the subject was not first opened up by Williams himself, any resulting error was harmless at worst in the light of the overall evidence submitted to the jury.  Our conclusion is the same with respect to allegedly improper questioning of Williams regarding the worker's compensation claim he had filed as a result of the accident.


3
Because any extended discussion of the issues in this diversity case would have no precedential value, and because we conclude that the district court did not abuse its discretion in denying the motion for new trial, we affirm without further discussion of the issues.  See 8th Cir.  Rule 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri